Case 1:19-cv-03092-PAE Document 65 Filed 09/09/21 Page 1 of 2
Case 1:19-cv-03092-PAE Document 64 Filed 09/08/21 Page 1 of 2

 

THE CITY OF NEW YORK
GEORGIA M PESTANA LAW DEPARTMENT Andrew J. Rauchberg
Corporation Counsel 100 CHURCH STREET phone: 212-356-0891
NEW YORK, NY 10007 email: arauchbe@law.nyc. gov
September 8, 2021

BY ECE

Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York

40 Foley Square
New York, New York 10007

Re: MG. obo D.G. v. N.Y. City Dep't of Educ., et al.
19 CV 3092 (PAE) (DCF)

Dear Judge Engelmayer,

I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana,
Corporation Counsel of the City of New York and attorney for the Defendants in the above-
referenced action. I write jointly with Plaintiffs’ counsel to request a short extension of time to
file a proposed stipulation of settlement in this matter.

Pursuant to the Court’s Order, dated August 10, 2021, the parties are due to submit a
proposed stipulation of settlement by today, September 8, 2021. Since the Court issued its
Order, the parties have reached agreement on Plaintiffs’ claim for attorneys’ fees and costs
accrued in this action and in four underlying administrative proceedings. The parties are still
engaged in negotiating stipulation and release language, however, and as such, the parties need
additional time to memorialize this settlement. ‘To account for the Jewish holidays this week and
next, the parties respectfully request that the Court permit them until next Friday, or September
17, 2021, to file the proposed stipulation. !

 

'T acknowledge that in the parties’ last status letter, dated August 9, 2021, | stated that I did not
expect any further extension would be needed for this purpose. The parties regret the delay in
finalizing this agreement.
Case 1:19-cv-03092-PAE Document 65 Filed 09/09/21 Page 2 of 2
Case 1:19-cv-03092-PAE Document 64 Filed 09/08/21 Page 2 of 2

This is the first request for an extension of this particular deadline, but the Court has
previously granted the parties numerous extensions in connection with our efforts to resolve the
case. I have communicated with Elisa Hyman, Esq., one of Plaintiffs’ attorneys, and indicated
above, she joins in this request.

Thank you for your consideration of this matter.

Respectfully submitted,
s/

Andrew J, Rauchberg
Assistant Corporation Counsel

ce: Elisa Hyman, Esq.
Erin O’Connor, Esq., Of Counsel
Law Office of Elisa Hyman P.C.

Attorneys for Plaintiffs
Granted. SO ORDERED.

PawkA Cngpfray

PAUL A. ENGELMA YER

United States District Judge
9/9/21

 
